Case 1:21-cv-01011-KMT Document 1 Filed 04/12/21 USDC Colorado Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                    Civil Action No. 1:21-cv-1011
PAUL P. NELSON,

Plaintiff
v.
LOUIS DEJOY, Postmaster General,
United States Postal Service,

Defendant.

                               COMPLAINT AND JURY DEMAND

        COMES NOW the Plaintiff, Paul P. Nelson (“Plaintiff”), by and through his attorneys,

Miller & Law, PC, and for his Complaint and Jury Demand against the Defendant, Louis DeJoy,

Postmaster General, United States Postal Service, states as follows:

                                    NATURE OF THE ACTION

        This action is brought to redress the Defendant’s violation of the Rehabilitation Act of

1973, 29 U.S.C. §701, et seq. (the “Rehabilitation Act”), and under section 504, 29 U.S.C. §794,

in particular. Specifically, Plaintiff alleges that, in violation of the Rehabilitation Act, Defendant

engaged in unlawful employment practices on the basis of Plaintiff’s African-American race and

his disability.

                                  JURISDICTION AND VENUE

        1.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§1331 and 1343

and the Rehabilitation Act, §§504 and 505, 29 U.S.C. §§794 and 794a. The unlawful employment

practices alleged herein were committed within the jurisdictional boundaries of the United States
Case 1:21-cv-01011-KMT Document 1 Filed 04/12/21 USDC Colorado Page 2 of 15




District Court for the District of Colorado and venue is proper in this Court pursuant to 28 U.S.C.

§1391(b).

                           ADMINISTRATIVE PREREQUISTIES

       2.      To the extent that there were applicable procedural prerequisites for bringing

Rehabilitation Act claims, Plaintiff complied with any such prerequisites for bringing this lawsuit

before commencing the instant litigation.

       3.      On August 27, 2016 Plaintiff timely filed a charge of employment discrimination

with the United States Postal Service, following which he timely appealed the decision to the

United States Equal Employment Opportunity Commission (“EEOC”).

       4.      By final notice dated January 12, 2021, Plaintiff was issued a Notice of Right to

Sue by the EEOC.

       5.      This Complaint has been filed within 90 days of Plaintiff’s receipt of the EEOC’s

Right-to-Sue Notice.

                                            PARTIES

       6.      Plaintiff Paul P. Nelson (“Mr. Nelson”) is an individual resident of Colorado with

a residential address of 5077 Weaver Drive, Colorado Springs, CO 80922-2339.

       7.      Defendant Louis DeJoy is the Postmaster General of the United States Postal

Service (“USPS”), a federal agency of the United States Government. The USPS employs more

than 500 employees.

                                 GENERAL ALLEGATIONS

       8.      Mr. Nelson is African-American.

       9.      Mr. Nelson suffers from a disability in the form of Post-Traumatic Stress Disorder



                                                2
Case 1:21-cv-01011-KMT Document 1 Filed 04/12/21 USDC Colorado Page 3 of 15




(“PTSD”), stemming from his service in the United States Army.

        10.    Mr. Nelson was hired at the USPS in April 1994.

        11.    Mr. Nelson held the position of Letter Carrier at the USPS’s North End Station

located in Colorado Springs, Colorado (the “Station”).

        12.    During his employment with the USPS, of the approximately 40 employees who

worked at the Station, Mr. Nelson was one of only three (3) African-American employees.

        13.    Mr. Nelson had worked for the USPS for 23 years as of August 8, 2016.

        14.    On August 8, 2016 Mr. Nelson arrived at the Station at 7:32 am.

        15.    Almost immediately following his arrival at the Station, Mr. Nelson was addressed

in a rude and offensive manner by a large Caucasian Manager who was later identified as Richard

D. Hendrix (“Mr. Hendrix”).

        16.    Mr. Hendrix is approximately 6 feet, 2 inches tall.

        17.    Mr. Hendrix is approximately 8 inches taller than Mr. Nelson, who is 5 feet, 6

inches tall.

        18.    Mr. Hendrix, who was visiting the Station on August 8, 2016 as part of a Kaisen

project, was conducting a stand-up meeting with the carriers at the Station that morning.

        19.    Mr. Hendrix, who had not introduced himself to the group, was observed by no

fewer than nine postal carriers to have been acting in a shockingly unprofessional manner during

the August 8 meeting.

        20.    According to other postal carriers, Mr. Hendrix’s behavior during the stand-up

meeting was loud, disrespectful, agitated, aggressive (both in his tone of voice and his physical

demeanor), bullying, belittling and highly confrontational.



                                                3
Case 1:21-cv-01011-KMT Document 1 Filed 04/12/21 USDC Colorado Page 4 of 15




          21.   According to other postal carriers, Mr. Hendrix was acting in a hostile and

threatening manner during the stand-up meeting, and multiple carriers reported to the USPS that

they had been made to feel intimidated and afraid of Mr. Hendrix that morning.

          22.   Mr. Hendrix began swearing at Mr. Nelson as soon as Mr. Nelson entered the

Station floor on August 8, 2016.

          23.   Mr. Hendrix yelled to Mr. Nelson, “you need to get the hell over here!”

          24.   Mr. Nelson, who did not know who Mr. Hendrix was and had not been informed

of Mr. Hendrix’s position with the USPS, asked Mr. Hendrix who he was, and that he show the

group some respect.

          25.   Mr. Hendrix erupted, and as the group watched in horror, Mr. Hendrix aggressively

approached Mr. Nelson, yelling, “I am talking! Shut your mouth when I am talking!”

          26.   Mr. Hendrix charged at Mr. Nelson and ordered him to get into the manager’s

office.

          27.   Fearing for his safety, Mr. Nelson declined to go into the manager’s office without

his union steward being present.

          28.   Mr. Hendrix went to a nearby supervisor’s desk close to where Mr. Nelson was

starting his work and picked up a phone.

          29.   Mr. Hendrix then dialed 911 as he stood approximately 10 feet from Mr. Nelson,

menacingly hovering over him; the call was placed at 7:41 am, within nine minutes of Mr. Nelson’s

arrival at the Station.

          30.   As he was dialing 911, Mr. Hendrix smugly remarked to Mr. Nelson that he was

“going to laugh when they haul you out in cuffs.”



                                                 4
Case 1:21-cv-01011-KMT Document 1 Filed 04/12/21 USDC Colorado Page 5 of 15




        31.      Mr. Hendrix proceeded to make a series of false statements to the 911 dispatcher,

after Mr. Nelson had calmly begun starting his work for the day.

        32.      After identifying himself to the 911 dispatcher as the “Station Manager,” Mr.

Hendrix falsely reported: “I have a disruptive employee on the floor who is cursing, being loud,

not following instructions and becoming threatening. I need an escort out of this building.”

        33.      Mr. Hendrix falsely asserted to the 911 dispatcher that Mr. Nelson had made verbal

threats that were “almost physical” in nature.

        34.      Mr. Hendrix described the “disruptive employee” – whose name he did not know

– as “a Black male about 5 foot 8.”

        35.      Without prompting, Mr. Hendrix speculated to the 911 dispatcher that this Black

employee might be “high” or “on drugs,” asserting that this was not “normal behavior.”

        36.      When asked by the 911 dispatcher whether there were any weapons involved, Mr.

Hendrix responded “not yet.”

        37.      When asked by the 911 dispatcher whether anyone was in any immediate danger,

Mr. Hendrix responded “could be, I don’t know. He is out of hand.”

        38.      When asked by the 911 dispatcher whether he and others at the scene were safe at

that moment, Mr. Hendrix responded “that’s why I am calling you, I don’t believe we are.”

        39.      When asked whether anyone needed medical attention, Mr. Hendrix responded “not

yet.”

        40.      When the 911 dispatcher asked Mr. Hendrix whether they could get themselves to

a safe spot, he responded that they could go wait for the police in the break room, where they

would be safe.



                                                 5
Case 1:21-cv-01011-KMT Document 1 Filed 04/12/21 USDC Colorado Page 6 of 15




       41.     Mr. Hendrix did not inform the 911 dispatcher that he had elected to place the call

from a phone that was less than 10 feet away from where Mr. Nelson was starting his work, or that

Mr. Hendrix was continuing to hover around Mr. Nelson during the call, or that Mr. Hendrix

planned to laugh when the police hauled Mr. Nelson out of the Station in handcuffs.

       42.     Approximately 18 minutes later - at 8:03 am - Mr. Hendrix called 911 again, to

falsely report that the employee had “calmed down quite a bit” in the wake of the first 911 call,

after being informed that the police were on their way to the Station.

       43.     Mr. Nelson in fact had remained perfectly calm throughout that morning.

       44.     Three large Colorado Springs Police officers then arrived at the Station and

proceeded to question Mr. Nelson.

       45.     It was the first time in at least 14 years that the police had been summoned to the

Station.

       46.     Mr. Nelson immediately began suffering emotional distress upon seeing the police

officers and as a result of Mr. Hendrix’s aggression, hostility and abuse, all of which triggered Mr.

Nelson’s PTSD.

       47.     As it turned out, no arrests were made, and no charges were filed in connection with

the 911 calls that Mr. Hendrix placed on August 8, 2016.

       48.     Mr. Hendrix later made numerous sworn factual statements regarding the August

8, 2016 exchange that were at odds with the carriers’ accounts of events, as well as with statements

that he made to the 911 dispatcher; these discrepancies included:

   a. Mr. Hendrix’s false claim that Mr. Nelson’s first words to him that morning were, “fuck
      you. I don’t work for you. Who the hell are you? It doesn’t matter who the fuck you are,
      ‘cause I don’t work for you, anyway.”



                                                 6
Case 1:21-cv-01011-KMT Document 1 Filed 04/12/21 USDC Colorado Page 7 of 15




   b. Mr. Hendrix’s new and false claim that Mr. Nelson then became aggressive and charged
      toward Mr. Hendrix “with an object held in his hand (Pen I believe) in the fashion as if to
      stab me.”

   c. Mr. Hendrix’s new and false claim that he directed Mr. Nelson “to stop coming towards
      me”, to stop his behavior and join the service talk.

   d. Mr. Hendrix’s false and vague claim that Mr. Nelson made multiple threats to him that
      “insinuated violence.”

   e. Mr. Hendrix’s false claim that Mr. Nelson then became irate and began swearing at Mr.
      Hendrix. Mr. Hendrix’s false claim that it was Mr. Nelson who “completely disrupted the
      workroom floor.”

   f. Mr. Hendrix’s false claim that he warned Mr. Nelson that if he continued his “appalling
      behavior” and refused to calm down, then Mr. Nelson would have to exit the building.

   g. Mr. Hendrix’s false claim that Mr. Nelson continued swearing even more loudly at Mr.
      Hendrix, and with a very aggressive demeanor, telling Mr. Hendrix to go fuck himself.

   h. Mr. Hendrix’s false claim that he ordered Mr. Nelson to exit the building;

   i. Mr. Hendrix’s false claim that he explained to Mr. Nelson the consequences of not
      following a direct order; and

   j. Mr. Hendrix’s false claim that when Mr. Nelson refused to comply with his instructions, it
      was at that point that Mr. Nelson contacted the police for assistance with this “unruly
      carrier.”

       49.     Shortly after the police left the Station on August 8, 2016, Mr. Nelson – still shaken

from the encounter - called his doctor in front of Mercedes Starling (Distribution Operations

Supervisor) to schedule an appointment for the following day; he requested that he be allowed to

take sick leave for August 9, 2016 in order to accommodate his disability.

       50.     When Mr. Nelson returned to the Station following the completion of his postal

route on August 8, 2016, Customer Service Supervisor Darryl M. Parrott (“Supervisor Parrott”)

and Supervisor Lisa Johnson (“Supervisor Johnson”), both of whom are Caucasian, informed Mr.

Nelson that they had denied his request for sick leave.


                                                 7
Case 1:21-cv-01011-KMT Document 1 Filed 04/12/21 USDC Colorado Page 8 of 15




       51.     On August 9, 2016 the Station – through Mr. Parrott - placed Mr. Nelson on off-

duty status and required him to undergo a psychiatric evaluation and receive approval from the

USPS medical staff before he would be allowed to return to work.

       52.     The Station’s management also changed the code on the employee entrance to the

building, to prevent Mr. Nelson from being able to access that entrance.

       53.     The USPS subsequently falsely claimed that Mr. Nelson had made threatening

comments to three different members of management.

       54.     Based on this false claim, the USPS maintained that the alleged threats afforded it

the right to request a medical evaluation of Mr. Nelson.

       55.     The USPS falsely maintained that it needed to determine whether Mr. Nelson could

perform the essential functions of his position and whether he posed a direct threat to himself and

other employees.

       56.     The USPS later maintained, based on correspondence from Mr. Nelson’s doctor in

support of his request to take medical leave, that Mr. Nelson was unable to return to work because

of “mental health issues.”

       57.     Mr. Nelson’s unpaid leave extended from August 9, 2016 through January 9, 2017.

       58.     On January 9, 2017, Mr. Nelson returned to work at the invitation of the USPS.

       59.     The USPS did not require Mr. Nelson to present any further medical documentation

before allowing him to return to work.

       60.     During his employment, the Station routinely treated Mr. Nelson and other African-

American employees in a disparate fashion than their non-African-American counterparts.

       61.     The Station’s egregious, deliberate and blatant mistreatment of Mr. Nelson and



                                                8
Case 1:21-cv-01011-KMT Document 1 Filed 04/12/21 USDC Colorado Page 9 of 15




other African-American employees is reflective of the mistreatment that generally has been

afforded to African-American employees by the USPS throughout its system.

       62.     The Station regularly extended leniency and forgiveness to non-African-American

employees in disciplinary matters.

       63.     The USPS refused to take any disciplinary action against Mr. Hendrix in connection

with his actions on the morning of August 8, 2016.

       64.     The disparate nature of Defendant’s mistreatment of Mr. Nelson in connection with

the events of August 8, 2016 is reflected in its failure to take any disciplinary action against Mr.

Hendrix in connection with those events.

       65.     The disparate nature of Defendant’s mistreatment of Mr. Nelson in connection with

the events of August 8, 2016 is reflected in its handling of other incidents involving Caucasian

employees at the Station, including a female Clerk who engaged in a direct, heated confrontation

with Supervisor Parrott and yet was not placed on off-duty status or required to complete a

psychiatric examination before she was allowed to continue working following the incident.

       66.     Upon information and belief, Mr. Hendrix’s actions toward Mr. Nelson on the

morning of August 8, 2016 – including his abusive and aggressive confrontation of Mr. Nelson,

his immediate resort to using the police to carry out his objectives, followed by his multiple

deliberate and material misstatements to the 911 dispatcher that were intended to facilitate Mr.

Nelson’s arrest - were driven by racial animus.

       67.     The foregoing events created a hostile work environment for Mr. Nelson that was

based on his race.

       68.     Upon information and belief, the actions of the Station’s Management in denying



                                                  9
Case 1:21-cv-01011-KMT Document 1 Filed 04/12/21 USDC Colorado Page 10 of 15




Mr. Nelson’s request for leave, in placing Mr. Nelson on off-duty status and in requiring that he

complete a psychiatric examination and obtain the approval of the USPS before returning to work,

were driven by discriminatory intent on the basis of Mr. Nelson’s race or color and/or his disability.

       69.     As a direct and proximate result of the foregoing events, Mr. Nelson suffered lost

income and benefits (including through the denial and/or delay of promotional opportunities), and

he was forced to expend accrued PTO and vacation.

       70.     As a direct and proximate result of the foregoing events, Mr. Nelson suffered severe

emotional distress and humiliation, including damage to his reputation, and is still suffering

emotional distress relating to these events to this day.




                                                 10
Case 1:21-cv-01011-KMT Document 1 Filed 04/12/21 USDC Colorado Page 11 of 15




                                       CLAIMS FOR RELIEF

                                     First Claim For Relief
                Race or Color Discrimination, in Violation of the Rehabilitation Act

       71.        Plaintiff incorporates by reference all paragraphs of this Complaint as if fully set

forth herein.

       72.        Plaintiff satisfactorily performed the functions and requirements of his job at all

times relevant to this Complaint.

       73.        Defendant, either directly or by and through its agents, discriminated against

Plaintiff because of his race or color.

       74.        Defendant is liable for the acts and/or omissions of its agents and employees,

including Mr. Hendrix, Supervisor Parrott and Supervisor Johnson.

       75.        During Plaintiff’s employment, Defendant, and its agents, engaged in unlawful

discriminatory employment practices against Plaintiff with respect to the terms and conditions of

Plaintiff’s employment based on his race or color.

       76.        Defendant’s unlawful employment practices include, without limitation, the direct

perpetuation of discrimination and harassment of Plaintiff by Defendant’s management,

Defendant’s failure to protect Plaintiff from discrimination and harassment at the hands of

management, Defendant’s denial of Plaintiff’s request for reasonable accommodation in the form

of a one-day medical leave, Defendant’s disparate treatment of Plaintiff from similarly-situated

colleagues, and the additional extended leave that Defendant forced Plaintiff to take, all of which

denied Plaintiff equal terms and conditions of employment and otherwise adversely affected his

employment status because of his race or color.

       77.        Defendant’s unlawful employment practices complained of in the foregoing


                                                   11
Case 1:21-cv-01011-KMT Document 1 Filed 04/12/21 USDC Colorado Page 12 of 15




paragraphs were undertaken intentionally, maliciously, and/or with reckless indifference to

Plaintiff’s federally protected rights.

        78.     As a consequence of Defendant’s illegal conduct, Plaintiff suffered, and continues

to suffer, irreparable injury and damages, including but not limited to the loss of wages and

benefits, loss of professional opportunities, emotional distress, and mental pain and anguish.

                                     Second Claim For Relief
                                    Violation of 42 U.S.C. §1981

        79.     Plaintiff incorporates by reference all paragraphs of this Complaint as if fully set

forth herein.

        80.     Plaintiff is African-American and thus a member of a protected class under 42

U.S.C. §1981.

        81.     Defendant, by and through the conduct of its employees and agents, unlawfully

denied Plaintiff the benefits, privileges, promotional opportunities, and terms and conditions of his

employment due to his race.

        82.     Plaintiff performed the functions of his job competently and was qualified for his

longstanding position at all relevant times.

        83.     Defendant treated Plaintiff less favorably than similarly-situated Caucasian

employees, as set forth infra.

        84.     Plaintiff was subjected to adverse treatment because of his race.

        85.     But for Plaintiff’s African-American race, he would not have been subjected to an

abusive and hostile work environment, his request for medical leave would not have been denied,

he would not have been placed on off-duty status and required to take unpaid leave, and he would

not have been required to remain on extended leave pending Defendant’s review and approval of


                                                 12
Case 1:21-cv-01011-KMT Document 1 Filed 04/12/21 USDC Colorado Page 13 of 15




a psychiatric evaluation.

        86.     Defendant’s asserted reasons for its actions were pretext for discrimination and

illegal retaliation by Defendant and/or its agents.

        87.     Defendant’s unlawful employment practices complained of in the foregoing

paragraphs were undertaken intentionally, maliciously, and/or with reckless indifference to

Plaintiff’s federally protected rights.

        88.     As a consequence of Defendant’s illegal conduct, Plaintiff suffered, and continues

to suffer, irreparable injury and damages, including but not limited to the loss of wages and

benefits, loss of professional opportunities, emotional distress, and mental pain and anguish.

                                    Third Claim For Relief
                Disability Discrimination, in Violation of the Rehabilitation Act

        89.     Plaintiff incorporates by reference all paragraphs of this Complaint as if fully set

forth herein.

        90.     Defendant is a covered entity for purposes of §504 of the Rehabilitation Act; as

such, the Defendant is prohibited from discriminating against any “qualified individual with a

disability.”

        91.     The ADA, at 42 U.S.C. § 12132, extends the nondiscrimination rule of Section 504

of the Rehabilitation Act to services provided by any “public entity.”

        92.     Plaintiff is a qualified individual with a disability, in that he has PTSD which

substantially limits one or more of his major life activities and/or major bodily functions,

Defendant perceives him to have a disability, he has the requisite qualifications to perform and can

perform the essential functions of the job for which he was hired (with or without reasonable

accommodation), and he held and desired to continue to hold his job with the Defendant.


                                                 13
Case 1:21-cv-01011-KMT Document 1 Filed 04/12/21 USDC Colorado Page 14 of 15




        93.     Defendant violated section 504 of the Rehabilitation Act, 29 U.S.C. §794, by

placing Plaintiff on off-duty status and by requiring Plaintiff to undergo a psychiatric evaluation

and receive approval from the USPS medical staff before he would be allowed to return to work,

based on his actual disability, his perceived disability, or his record of impairment.

        94.     Defendant’s discriminatory actions included, but were not limited to: (i) placing

Plaintiff on off-duty status and forcing him to take unpaid leave as a result of his disability, (ii)

limiting, segregating, or classifying Plaintiff in a way that adversely affected his opportunities or

status because of his disability; (iii) utilizing standards, criteria, or methods of administration that

had the effect of discrimination on the basis of disability; (iv) failing to make reasonable

accommodations for the known limitations of Plaintiff, an otherwise qualified individual employee

with a disability, despite the fact that doing so would not have imposed an undue hardship on the

operation of the Defendant’s business; and/or (v) denying employment opportunities to Plaintiff

based on the Defendant’s need to make reasonable accommodations for his impairments.

        95.     Defendant’s unlawful employment practices complained of in the foregoing

paragraphs were undertaken intentionally, maliciously, and/or with reckless indifference to

Plaintiff’s federally protected rights.

        96.     As a consequence of the Defendant’s discrimination, Plaintiff suffered, and

continues to suffer, irreparable injury and damages, including but not limited to the loss of wages

and benefits, loss of professional opportunities, emotional distress, and mental pain and anguish.




                                                  14
Case 1:21-cv-01011-KMT Document 1 Filed 04/12/21 USDC Colorado Page 15 of 15




                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor

and against the Defendant, and award him the following relief, to the fullest extent allowed by law:

   i.        Actual monetary damages for all injuries suffered by Plaintiff in an amount to be
             determined at trial, including but not limited to, damages for lost wages and
             employment benefits;
   ii.       Compensatory and/or punitive damages on all claims allowed by law and in an amount
             to be determined at trial;
   iii.      Attorneys’ fees and the costs associated with this action, including expert witness fees,
             on all claims allowed by law;
   iv.       Pre- and post-judgment interest at the highest lawful rate; and
   v.        Any further relief that this court deems just and proper, and any other relief as allowed
             by law.

                                           JURY DEMAND

          The Plaintiff hereby demands a trial by jury on all issues so triable.


Respectfully submitted this 12th day of April 2021.


                                                 MILLER AND LAW, P.C.

                                                 By: /s/ David J. Meretta               .
                                                 (303) 722-9270 fax
                                                 djm@millerandlaw.com




                                                   15
